COLEMAN WRIGHT, Special Commissioner.
The appellant M. K. Gordon made secured loans over a period of years to one William B. White in excess of $2500.00. White died testate, his will being probated in 1963. Thereafter the appellee, Willie Mae Elliott as Executrix, filed this action to settle the estate of White. Gordon filed answer and counter-claim setting up his lien indebtedness.
Appellant’s mortgage covered two tracts of land, which were contiguous and were sold by the master commissioner under an agreed order of sale providing for appraisal, time, terms and place of sale after due advertisement. The two tracts were sold as a whole for $1075.00 after being appraised for $2200.00.
Thereafter appellant filed exceptions to the report of sale, together with briefs, memorandums and affidavits in support thereof, and tendered a bond pledging to bid at least $2200.00 on a resale, if the court should order such.
Appellant’s exceptions were overuled and from that ruling this appeal was filed. Appellant’s contentions relate to the validity of the sale proceedings.
The appellant failed to make the purchaser at the judicial sale a party to this appeal. The appeal must be dismissed because the purchaser is an essential party *88to the appeal. See Kentucky Joint Land Bank v. Fitzpatrick, 237 Ky. 624, 36 S.W.2d 25 and Stone v. Myrtle’s Administrator, 148 Ky. 57, 146 S.W. 20.
The appeal is dismissed.
All concur.